WR-81,845-01
                                                                                            COURT OF CRIMINAL APPEALS
                                                                                                             AUSTIN, TEXAS
                                        SCHAFFER LAW OFFICES                               Transmitted 2/2/2015 6:58:13 PM
                                                   NOT A PARTNERSHIP                         Accepted 2/3/2015 1:50:39 PM
                                                1301 McKINNEY, SUITE 3100                                     ABEL ACOSTA
                                                  HOUSTON, TEXAS 77010
                                                                                                                      CLERK
Randy Schaffer, P.C.                                                                                       (713) 951-9555
     noguilt@swbell.net                                                                               FAX: (713) 951-9854
Josh Schaffer, P.L.L.C.                                                                           RECEIVED
                                                                                                    www.schafferfirm.com
     josh@joshschafferlaw.com                                                           COURT OF CRIMINAL APPEALS
Joel Hayter                                                                                    2/3/2015
     joelhayterlaw@gmail.com                                                              ABEL ACOSTA, CLERK



        February 2, 2015

        Abel Acosta                                                         VIA ELECTRONIC FILING
        Clerk of the Court of Criminal Appeals
        Supreme Court Building
        201 West 14th Street
        Austin, Texas 78701

        Re:      Ex parte Shannon Dale Dukes
                 CCA Cause No. WR-81,845-01
                 Trial Court Cause No. 10-08423-A

        Dear Mr. Acosta:

        I filed a habeas corpus application on behalf of Shannon Dale Dukes in the Criminal District
        Court of Jefferson County in 2014. This Court remanded for an evidentiary hearing in
        September of 2014 and ordered the trial court to make supplemental findings of fact and
        conclusions of law by January 22, 2015.

        I had not received a copy of the supplemental findings as of January 29, 2015; and this Court’s
        website did not reflect that they had been received. That day I contacted Ed Tanner, who works
        for the Jefferson County Criminal Courts. He informed me that the trial court filed its findings
        on January 20; transmitted copies to this Court and to me on January 21; and received the
        certified mail “green card” from this Court reflecting that it received them on January 26.
        However, they had not received the “green card” from me (because I had not received the
        supplemental findings).

        I received an electronic notice from this Court on January 30, 2015, indicating that it received the
        supplemental findings on January 26.

        At my request, Mr. Tanner sent me a copy of the supplemental findings by electronic mail today.

        I understand that I have ten days from the date that I receive the findings to file any objections to
        them. Although I still have not received the copy that the district clerk apparently sent me by
        certified mail, I now have received them by other means. However, I will be out of my office
        beginning on February 3 and will not return until February 9. By this letter I wish to notify the
        Court that I intend to file objections no later than February 12, which is ten days from today. I
        will file the original with the district clerk for transmittal to your office, but I also will file a copy
        electronically directly with your office.
I appreciate your attention to this matter. Please contact me with any questions.

Sincerely,

/s/ Josh Schaffer
Josh Schaffer

JS/

cc:    Ann Manes, Assistant District Attorney




                                                2